PER CURIAM.
Joseph Samuel Revels appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Revels’ motion for the production of tape recordings, interviews, and medical records, and we affirm on the reasoning of the district court. See Revels v. Ervin, No. CA-02-3320-01-WMN (D.Md. Feb. 13, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.